Citation Nr: 1444168	
Decision Date: 10/03/14    Archive Date: 10/10/14

DOCKET NO.  11-28 635	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

L. Pelican, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from August 1972 to January 1975.

This matter comes before the Board of Veterans' Appeals (the Board) from a January 2011 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho, that denied the Veteran's petition to reopen his claim of service connection for a low back disability.

A July 2013 Board decision granted the Veteran's petition and remanded the underlying service connection claim for further development.  That development having been completed by the Agency of Original Jurisdiction (AOJ), the case is once again before the Board.

The Board has reviewed the Veteran's electronic claims file to ensure a total review of the evidence.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim.

Preliminarily, Board notes the Veteran was not provided complete notice for establishing a claim of the service connection for a low back disorder.  As such, appropriate notice concerning his service connection claim must be provided on remand.

A review of the record indicates some pertinent evidence may be absent from the claims file.  Specifically, the Veteran's treatment records from Dr. Lee covering the period of 2004 to present may be helpful in adjudicating this claim.  Also, the Veteran's private treatment records from February 2005 suggest the Veteran applied for workers' compensation benefits in connection with a back injury he sustained in 2005.  The workers' compensation claim is also referenced in the Veteran's October 2013 VA examination.  See October 2013 VA examination report, pg. 3.  Additionally, the record indicates that in August 1973 the Veteran received in-patient care for six days at Marine Corps Air Station Yuma, Arizona, though in-patient records have not been associated with the Veteran's electronic record.

Because the aforementioned records are relevant to his claim, an attempt must be made to obtain them.  See 38 U.S.C.A. § 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).  The Board advises the Veteran that he is obligated to cooperate fully with VA's efforts to obtain such relevant records, including providing enough information to identify and locate the records and authorizing the release of such records in a form acceptable to the custodian.  Id.

The Board also notes that according to a May 2013 VA medical record, magnetic resonance imaging (MRI) testing showed a mild degree of congenital spinal canal stenosis.  Given that the diagnosis suggests the existence of a congenital defect or disease, the Board finds that further development is warranted to determine the nature and etiology of any current back disability.  

Accordingly, the case is REMANDED for the following actions:

1.  Provide the Veteran VCAA notice regarding his claim for service connection for a low back disability.  The Veteran should be afforded the appropriate opportunity to respond.

2.  Submit an appropriate request to the National Personnel Records Center (NPRC) or other appropriate source for any in-patient clinical treatment records for the Veteran from August 1973 at the MCAS Yuma base hospital in Arizona.  Associate any responsive records with the Veteran's electronic file.  If such records are not available, written certification of such is required, and the Veteran must be notified.

3.  Take appropriate steps to contact the Veteran in order to request that he provide the name and address of any VA or non-VA healthcare provider who has treated him for the claimed back disability since service, including Dr. Lee.  The Veteran should also be asked to provide or authorize the release of workers' compensation records pertaining to his 2005 back injury.

If, after making reasonable efforts to obtain named non-VA records (including workers' compensation records) the AOJ is unable to secure the same, or if after continued efforts to obtain federal records it is concluded that it is reasonably certain they do not exist or further efforts to obtain them would be futile, notify the Veteran and (a) identify the specific records that could not be obtained; (b) briefly explain the efforts made to obtain those records; (c) describe any further action to be taken with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

4.  Thereafter, return the case to the October 2013 examiner or a suitable substitute for an addendum opinion.  If the clinician determines that another examination would be helpful, the Veteran should be scheduled for a new examination.  The written report must reflect that review of the electronic Veterans Benefits Management System (VBMS) and Virtual VA records occurred.  The examiner is asked to provide an opinion on the following:

a)  Identify any currently diagnosed back condition.

b)  Please explain whether the congenital spinal canal stenosis is a congenital / developmental defect or disease.  [Note: a disease generally refers to a condition that is considered capable of improving or deteriorating while a defect is generally not considered capable of improving or deteriorating.  VAOPGCPREC 82-90 (1990) (citing Durham v. United States, 214 F.2d 862, 875 (D.C. Circuit 1954)].  Please provide a complete explanation for the opinion.

c)  If it is a congenital / developmental defect, explain whether it is at least as likely as not (a probability of 50 percent or greater) that there was a superimposed injury or disease in service that resulted in additional back disability.  Please provide a complete explanation for the opinion.

d)  If it is a disease, state whether it is clear and unmistakable (obvious, manifest, and undebatable) that congenital spinal canal stenosis preexisted active service.  Please provide a complete explanation for the opinion.

e)  If so, is it clear and unmistakable (obvious, manifest, and undebatable) that preexisting congenital spinal canal stenosis WAS NOT aggravated (i.e., permanently worsened) during the Veteran's service or is it clear and unmistakable (obvious, manifest, and undebatable) that any increase was due to the natural progress.  Please provide a complete explanation for the opinion.

f)  If any responses above are negative, is it at least as likely as not (a probability of 50 percent or greater) that congenital spinal canal stenosis manifested in or is related to active service.  Please provide a complete explanation for the opinion.

g)  Whether it is at least as likely as not (50 percent or greater probability) that any other diagnosed back disability is related to active service.

In formulating the opinion, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against.

Additionally, the examiner's attention is directed to the Veteran's reports of continuing back pain since his in-service injury.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination must consider lay evidence of in-service incurrence or continuity of symptomatology since service).  The Veteran is competent to report sensory or observed symptoms, such as a physical symptom like pain.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).

The rationale for all opinions expressed must be provided.  If the examiner is unable to offer any of the requested opinions, it is essential that the clinician offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2011).

5.  Ensure completion of the foregoing and any other development deemed necessary, then readjudicate the Veteran's claim.  If the claim remains denied, the Veteran should be provided with a Supplemental Statement of the Case and an opportunity to respond.

The case should then be returned to the Board for appropriate appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



